Title: Charles Carter Lee to James Madison, 9 May 1831
From: Lee, Charles Carter
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    New York
                                
                                 May 9th 1831
                            
                        
                        
                        I have been so fortunate as to obtain, to day, some letters & papers sent by my father from the West
                            Indies, many years ago. The trunk which contained them, & all the letters, were opened before they fell into my
                            hands; & I took the liberty of reading that which I now forward, as it was enclosed to my brother, unsealed. I
                            despair of ever being able to find the wine it alludes to; but I assure you that I relinquish with great regret the hope
                            of being instrumental in procuring for you any thing which might be conducive to your health. Yet I am sure you will be
                            gratified to receive, as it were from the grave, thanks from an old friend, for benefits which it must give you pleasure
                            to be reminded of. At least, I can conceive nothing so refreshing to the evening of life, as those long shadows of memory,
                            which reach to acts of kindness, rewarded with gratitude; & I beg you to believe that much of the latter, which
                            the grave extinguished, survives in me. Nor can I, my dear Sir, ever forget the very interesting day & a half I
                            passed at your house a few summers since. To converse familiarly with any of the great founders of the Republic is an era
                            in the life of one, who venerates them, & adores their work as I do. And it was scarcely a less interesting event
                            to me to meet with Mrs Madison, & to enjoy that affability & be won with that graciousness, of which I
                            had heard so much. Pray, present me to her with the most cordial respect, & believe me, with affectionate
                            veneration, my dear Sir, Your most obedient, humble sert.
                        
                        
                            
                                Charles Carter Lee.
                            
                        
                    